DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   claim 1 recited “wherein the step b) comprises dissolving unreacted ligand in a dissolving solution and separating insoluble ligand-metal complex and collecting the ligand metal-complex”,   wherein such “ separating insoluble ligand-metal complex and collecting the ligand metal-complex”  appears to be the same thing as recited previously in b) –“ separating the metal-ligand complex and collecting the separated metal-ligand complex”.   Furthermore,   “ ligand-metal complex”  under “wherein in the step b)….” section appears to be the same metal-ligand complex because claimed step a) forms a metal-complex ligand.  Hence, such separating and collecting step under the “wherein in the step b)……”  need be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101828175B1) (For applicant’s convenience,  Machine translation has been used for citations hereof) in view of Strasser (US2016/0240860).
Lee teaches a process of preparing metal catalyst with carbon shell comprising mixing a pure aniline monomer  ( i.e. a ligand ) and a metal precursor in liquid state without further using of chemical additives  thus forming a metal-aniline complex (Description page 1  lines 11-16, page 4 lines 140-143,  152-156, claim 1),  then adding a catalyst support to the metal-aniline complex, then stirring and ultra-sonicating the solution wherein apparently a solvent is involved thereof (claim 1,  Description page 1 lines 16-17, page 4 lines 143-146, page 5 lines 190-194, page 8 lines 296-306). Lee also teaches re-dispersing the composite of support and metal-aniline complex can be re-dispersed into ethanol (page 8 lines 307-310).   Lee also teaches heat treating the formed supported metal-aniline complex (claim 1, page 3 lines 95-98, page 4 lines 146-149).   Lee also teaches the metal can be at least one selected from Pt, Pd, Aug, Au, Ni, Co, Fe and Ru (Description page 5 lines 172-175), preferably Pt. 
Regarding claim 1,  Lee does not expressly teach dissolving unreacted ligand in a dissolving solution, or separating metal-ligand complex and collecting the separated metal-ligand complex. 
However,  it would have been obvious for one of ordinary skill in the art to separate metal-ligand complex and collecting the separated metal-ligand complex because by doing so can separate un-necessary byproduct or un-reacted metal salt 
It would have been obvious for one of ordinary skill in the art to adopt such separated and collected metal-ligand complex to mix with support in a solvent (e.g. ethanol etc.) as shown by Lee for help obtaining desired supported metal-ligand complex thus help obtaining desired metal catalyst with a carbon shell because selection of any order of adding ingredients or prior art process steps is prima facie obvious in the absence of new or unexpected results (See §MPEP 2144.04 IV). 
Strasser teaches mixing aniline ligand with metal precursor in a hydrochloric acid,  and  form a complex  containing  transition metals and aninline, i.e. metal-ligand complex.  After that, such metal-ligand complex is mixed with a support in hydrochloric acid solution ([0019]), then removing solvent to collect the metal-ligand complex, the metal-ligand complex is then further washed with sulfuric acid (H2SO4) solution and de-ionized water to obtain desired metal-ligand complex catalyst. 
It would have been obvious  for one of ordinary skill in the art to adopt such well-known acid and/or de-ionized water solution as shown by Strasser to dissolve un-reacted aniline ligand thus to remove such un-reacted precursors hence obtaining desired metal-aniline complex and collecting the desired metal-aniline complex having a high purity for help forming desired metal catalyst having carbon shell because adopting such well-known acid solution to remove un-reacted precursors and undesired byproduct thus help obtaining a product with high purity is well within the scope of one ordinary skill in the art.
2PtCl· 6H2O (claim 4, Description page 7 lines 278-285). 
Regarding claim 3-6, Lee already teaches such limitations as discussed above. 
Regarding claim 7,  Lee also teaches stirring the metal salt and ligand after mixing these two together (page 7 lines 276-287). 
Regarding claim 10-11,  Lee further teaches the support material  can be  carbon black, ZrO2, TiO2, SiO2, polyaniline, polypyrrole, or silicon carbide (SiC)  (page 5 lines 195-204). 
Regarding claim 12-13, Lee further teaches separating and collecting the support where the synthesized metal-aniline complex being supported and collecting the support (claim1, Description page 6 lines 225-227,  page 8 lines 304-310), wherein separation performed via centrifugation while collecting performed via a membrane filter (claim 1,  Description page 8 lines 304-310). 
Regarding claim 14-16,  Lee further teaches the heat treatment temperature being in the range of 400-1000 °C for 30 minutes to 24 hour wherein  a nitrogen or ammonia gas or a combination of these two gas  is supplied thereof (Description page 6 line 247-page 7 line 254). 
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101828175B1) (For applicant’s convenience,  Machine translation has been used for citations hereof) in view of Strasser (US2016/0240860)  as applied above, and  further in view of Popov (US2008/0161183). 
Regarding claim 9,  Lee in view of Strasser does not expressly teach  the dissolving solution being HCl.

Popov further discloses acidic solution  such as hydrochloric acid (HCl) and sulfuric acid (H2SO4) can be used to dissolve un-needed byproduct and reactants thus obtaining desired product during fuel cell catalyst formation ([0059]).  Thus acidic solution of hydrochloric acid (HCl) and sulfuric acid (H2SO4) are functional equivalent for dissolving un-needed byproduct and remaining reactants thus help obtaining desired final product. 
It would have been obvious for one of ordinary skill in the art to substitute such known functional acidic solution functional equivalent (H2SO4) with another known functional equivalent hydrochloric acid (HCl) as dissolving solution to help remove remaining reactants or un-needed byproducts  as shown by Popov to modify the acid dissolving step of Lee in view of Strasser for help obtaining a desired final product (see also MPEP 2144. 06). 

Response to Arguments
Applicant’s arguments  filed on 12/09/2020 have been fully  considered but are moot in view of current rejections. 
In response to applicant’s arguments about instantly claimed step b) leading to structurally distinguished metal catalyst, the examiner would like to remind the applicant that any objective evidence such as unexpected result must be factually supported by an appropriate affidavit or declaration to be of probative value. See In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) and MPEP 716.01(c).    

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure , e.g., Hwang to US2011/0177937,  which teaches  mixing platinum precursor with chelating agent in a solvent to form a platinum chelating agent complex (abstract, claim 11-12, [0017], [0022]), then  supporting such platinum chelating agent complex and reducing such platinum chelating agent complex to form platinum (claim 32, 34, 40, [0090], [0096]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUN LI/           Primary Examiner, Art Unit 1796